14‐2567                                                                        
      Gonzalez v. United States 
       
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
      DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
      TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.     
       
  1            At a stated term of the United States Court of Appeals for the Second Circuit, held 
  2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
  3   York, on the 24th day of June, two thousand sixteen. 
 4                                                                                                 
  5            PRESENT:  ROSEMARY S. POOLER,   
 6                               RAYMOND J. LOHIER, JR., 
 7                               SUSAN L. CARNEY, 
 8                                        Circuit Judges.   
109   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
       




11             Esteban Gonzalez, 
12     
13                                                 Plaintiff‐Appellant, 
14                                     
15                                    v.                                                  No. 14‐2567 
16                                                                                       
17            United States of America,     
18     
19                                                 Defendant‐Appellee. 
20    ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21              
22             FOR PLAINTIFF‐APPELLANT:                              SALLY WASSERMAN, Law Office of Sally 
23                                                                   Wasserman, New York, NY. 
24
25            FOR DEFENDANT‐APPELLEE:                       AMANDA L. HOULE, Assistant United 
26                                                          States Attorney (Brian A. Jacobs, 
27                                                          Assistant United States Attorney, on the 
28                                                          brief), for Preet Bharara, United States 

                                                        1
29                                                          Attorney for the Southern District of 
30                                                          New York, New York, NY.   
31    
32          Appeal from a judgment of the United States District Court for the Southern District of

33   New York (Jed S. Rakoff, Judge; James L. Cott, Magistrate Judge).

34          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

35   DECREED that the judgment of the District Court is AFFIRMED.

36          Esteban Gonzalez appeals from a June 20, 2014 judgment of the United States District

37   Court for the Southern District of New York, in which it adopted a magistrate judge’s

38   recommendation, denied petitioner’s objections to that recommendation, and denied petitioner’s

39   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2255. Gonzalez was convicted in

40   1994 of possession of a firearm after having previously been convicted of a felony in violation of

41   18 U.S.C. §§ 922(g)(1) and 924(e); he is currently serving a term of supervised release following a

42   210-month term of imprisonment. Gonzalez argues primarily that the Government’s failure at

43   trial to disclose two substantiated Civilian Complaint Review Board (“CCRB”) complaints against

44   Police Officer Crowe, the sole eyewitness at trial, violated its obligations under Brady v.

45   Maryland, 373 U.S. 83, 87 (1963), and Giglio v. United States, 405 U.S. 150, 154-55 (1972). We

46   assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer

47   only as necessary to explain our decision to affirm.

48          Gonzalez argues, first, that the CCRB’s substantiation of the two complaints amounted to

49   adverse credibility determinations against Officer Crowe, and, second, that the alleged misconduct

50   underlying the CCRB complaints was relevant to Officer Crowe’s character for truthfulness or

51   untruthfulness and was thus a proper basis for cross-examination under Federal Rule of Criminal

52   Procedure 608. Even assuming without deciding that Gonzalez could have used these complaints


                                                      2
53   to cross-examine Officer Crowe, we conclude, based on our review of this record, that there was

54   no “reasonable probability that, had the evidence been disclosed . . . , the result of the proceeding

55   would have been different.” Pennsylvania v. Ritchie, 480 U.S. 39, 57 (1987). At trial, Gonzalez

56   thoroughly impeached Officer Crowe using his prior inconsistent statements about the

57   circumstances surrounding Gonzalez’s arrest and pointing to his motive to lie. See United States

58   v. Jackson, 345 F.3d 59, 74-75 (2d Cir. 2003); United States v. Orena, 145 F.3d 551, 559 (2d Cir.

59   1998); Tankleff v. Senkowski, 135 F.3d 235, 251 (2d Cir. 1998). Further, the “key aspects” of

60   Officer Crowe’s testimony “were corroborated” by other evidence, in particular by the discovery

61   of two firearms in the location where Officer Crowe said he saw Gonzalez and his co-defendant

62   throw them, as well as testimony demonstrating the implausibility of the theory that Officer Crowe

63   planted the guns. United States v. Petrillo, 821 F.2d 85, 89-90 (2d Cir. 1987); see also United

64   States v. Sperling, 506 F.2d 1323, 1335-40 (2d Cir. 1974) (reversing where testimony was not

65   corroborated, affirming where testimony was corroborated by substantial independent testimony).

66   We therefore agree with the District Court and the Magistrate Judge that the two complaints,

67   though possibly useful insofar as they provided an additional basis to attack Officer Crowe’s

68   credibility, could not “reasonably be taken to put the whole case in such a different light as to

69   undermine confidence in the verdict.” Kyles v. Whitley, 514 U.S. 419, 435 (1995); see Jackson,

70   345 F.3d at 74; Orena, 145 F.3d at 559; see also Giglio, 405 U.S. at 154.

71          We have considered all of Gonzalez’s remaining arguments and conclude that they are

72   without merit. Accordingly, the judgment of the District Court is AFFIRMED.

73                                                 FOR THE COURT:
74                                                 Catherine O’Hagan Wolfe, Clerk of Court 




                                                       3